DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 10/24/2022 is acknowledged.  The traversal is on the grounds that the process is not practiced with a materially different product with the addition of a sensor in claim 18. This argument is not found persuasive. The restriction requirement however, has been withdrawn by the examiner. Claims 1-18 have been both rejoined and examined in this office action.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0017], line 15, “sam-pled” should read “sampled”.
In paragraph [0018], line 1, “deter-mined” should read “determined”.
In paragraph [0022], line 20, “pre-sent” should read “present”.
In paragraph [0023], line 17, “ex-ample” should read “example”.
In paragraph [0028], line 11, “ex-ample” should read “example”.
In paragraph [0032], line 9, “pro-vides” should read “provides”.
In paragraph [0038], line 5, “ex-ample” should read “example”.
In paragraph [0039], line 8, “pres-sure” should read “pressure”.
In paragraph [0041], line 3, “maxi-mum” should read “maximum”.
Appropriate correction is required.
Claim Interpretation
In claim 6, “exceeds a predefined deviation limit value” is being interpreted as falling below the deviation limit value as set forth in the specification in par [0013] on page 6.
In claim 8, “a parameter characterizing permeability” is being interpreted as pressure, which is evidenced by permeability being “how much liquid can pass through the filter at a given pressure drop” from Sparks et al (Filters and Filtration Handbook, pg 45).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9, 11, 12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denning et al (EP2745916 A1), herein after Denning, and Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denning et al (EP2745916 A1) as evidenced by Sparks, “Filters and Filtration Handbook, 2016.”
Regarding claim 1, Denning discloses a cleaning-in-place method for cleaning (method of cleaning a liquid filter, par [0003], figure 1) a membrane filter system (liquid fluid filter assembly, par [0044], figure 1) having a membrane filter (membrane 38 in filter 2, par [0044] and [0048], figure 1), the method comprising the steps of:
starting a cleaning-in-place cycle for cleaning the membrane filter (cleaning process with backwash and cleaning-in-place/chemical cleaning, par [0046] and [0065], backwash started, beginning of par [0066] and [0048]), figure 1);
providing intervals carrying out backwash cycles during the cleaning-in-place cycle (time between two backwashes, par [0067-0068], graphs in figures 2 and 3); 
determining, during the backwash cycles, at least one backwash hydraulic parameter of the filter (transfilter pressure or amount of liquid filtered during backwash, par [0066]);
and terminating the cleaning-in-place cycle when the determined backwash hydraulic parameter for the backwash cycles meets a certain criterion (cleaning process stopped if detected pressure becomes stable, par [0034-0035]).
Regarding claim 2, Denning discloses a cleaning-in-place method according to claim 1, in which the cleaning-in-place cycle comprises a chemical cleaning using at least one cleaning agent (cleaning chemicals required such as Chlorine, par [0051]).
Regarding claim 4, Denning discloses a cleaning-in-place method according to claim 1, wherein the backwash cycle comprises passing a backwash flow through the filter membrane (water flows backwards through the membrane 38 of filter 2 to the inlet side 12 of the filter, par [0048], figure 1).
Regarding claim 5, Denning discloses a cleaning-in-place method according to claim 1, wherein for determining the backwash hydraulic parameter a backwash variable is measured for a period of time (transfilter pressure values from pressure sensors P2 and P3 and time period between backwashes, ΔTMP1, par [0066], figures 3 and 4) and the backwash hydraulic parameter is sampled when the parameter has stabilized (In step S3 it is decided whether the first difference value ΔTMP1 exceeds a predetermined limit XX. If not (stable), the control process will be started again at the beginning, ΔTMP1 can be tested again (sampled), par [0068], figure 4, pressure sensors used to detect transfilter pressure during filtering to determine if another cleaning is needed, par [0034]).
Regarding claim 6, Denning discloses wherein the cleaning-in-place cycle is terminated (stop cleaning process, par [0034]), if a deviation of a currently determined value of the backwash hydraulic parameter from a value of the same backwash hydraulic parameter determined in a previous backwash cycle in the same cleaning-in-place cycle exceeds a predefined deviation limit value (if threshold falls below the transfilter pressure, the filter is sufficiently cleaned and the cleaning process is stopped, par [0034], ΔTMP1 from two different backwashes in same cycle, par [0068], figure 3).
Regarding claim 7, Denning discloses a cleaning-in-place method according to claim 1, wherein during the cleaning-in-place cycle at least one characteristic value characterizing the efficiency of the cleaning-in-place process is determined (The ORP (oxidation reduction-potential) sensor 56 indirectly measures the concentration of the cleaning chemical, and the efficiency of the cleaning during circulation, par [0055], figure 1).
Regarding claim 8, Denning discloses a cleaning-in-place method according to claim 1, wherein the backwash hydraulic parameter is a parameter characterizing permeability of the membrane filter (transfilter pressure, par [0066]). As evidenced by Sparks et al (Filters and Filtration Handbook, 2016), permeability of a filter is related to how much liquid can pass through the filter at a given pressure (pg 45, section 1.3.5); therefore, the transfilter pressure of Denning is a characteristic of the permeability of the filter. 
Regarding claim 9, Denning discloses a cleaning-in-place method according to claim 1, wherein the backwash hydraulic parameter is determined at least based on flow and/or transmembrane pressure (transfilter pressure value determined by pressure sensors P2 and P3 during backwash and used to determine the difference value ΔTMP1, par [0066]) measured during the backwash cycle in the membrane filter system.
Regarding claim 11, Denning discloses a cleaning-in-place method according to claim 1, wherein the intervals between two backwash cycles in the cleaning-in-place cycle are predefined (predetermined period of time between two backwashes, par [0068]).
Regarding claim 12, Denning discloses a cleaning-in-place method according to claim 1, wherein the intervals between two backwash cycles in the cleaning-in-place cycle are variable and are adjusted based on the change of the hydraulic parameter in previous backwash cycles during the cleaning-in-place cycle (process to adapt period of time between two backwashes based on ΔTMP1, transfilter pressure difference, par [0068], figure 4).
Regarding claim 14, Denning discloses a filter device (fluid filter assembly, par [0044], figure 1) comprising: at least one filter membrane (membrane 38 of filter 2, par [0044], figure 1);
a backwashing configuration for backwashing (backwashing, backwash pump 32, buffer tank 16, valve 36, par [0048], figure 1) the filter membrane and a cleaning-in-place configuration for cleaning-in-place (cleaning-in-place, injection means 24, canister 30, metering pump 26, par [0045-0046], figure 1) of the filter membrane;
and a control device (controlling device 18, par [0044], figure 1) controlling the cleaning-in-place configuration (controlling device 18 activates metering pump 26 for cleaning chemical, par [0045], figure 1) and the backwash configuration (backwash pump activated by controlling device 18, par [0048], figure 1), wherein the control device is configured to control a cleaning-in-place cycle (cleaning process controlled by cleaning device 18, par [0052], figure 1) with the steps comprising:
starting the cleaning-in-place cycle for cleaning the filter membrane (controller 18 starts backwash in first step, par [0048], figure 1);
carrying out a backwash cycle in intervals during this cleaning-in-place cycle (time between two backwashes, par [0067-0068], graphs in figures 2 and 3);
determining at least one backwash hydraulic parameter of the filter membrane during the backwash cycle filter (transfilter pressure or amount of liquid filtered during backwash, par [0066]);
and terminating the cleaning-in-place cycle, when the determined backwash hydraulic parameter meets a certain criterion (cleaning process stopped if detected pressure becomes stable, par [0034-0035]).
Regarding claim 15, Denning discloses a filter device according to claim 14, further comprising at least one sensor element connected to the control device (pressure transmitters/sensors P2 and P3 connected to controlling device 18, par [0061], figure 1), the at least one sensor element detecting the at least one backwash hydraulic parameter (pressure sensors P2 and P3 detect pressure for ΔTMP1, par [0066], figure 1) or at least one value on a basis of which the backwash hydraulic parameter is determined.
Regarding claim 16, Denning discloses a filter device according to claim 15, wherein the at least one sensor element is a pressure sensor arranged to detect a transmembrane pressure (transfilter pressure detected by pressure sensors P2 and P3, par [0066], figure 1) and/or said at least one sensor element is a flow sensor arranged to detect the flow during the backwash cycle.
Regarding claim 17, Denning discloses a filter device according to claim 14, wherein: the backwashing configuration comprises a backwash pump controlled by said control device (backwash pump 32 activated and stopped by controlling device 18, par [0048], figure 1); and a backwash flow provided by said backwash pump is set by said control device (water from buffer tank 16 is pumped by backwash pump 32 and flows through membrane 38 of filter 2, par [0048], figure 1).
Regarding claim 18, Denning discloses a filter device according to claim 1, wherein at least one sensor element detects the at least one backwash hydraulic parameter (pressure sensors P2 and P3 detect transfilter pressure for ΔTMP1, par [0066], figure 1) or at least one value on a basis of which the backwash hydraulic parameter is determined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Denning (EP2745916 A1) in view of Dominiak et al (US 2017/0232396 A1).
Regarding claim 3, Denning discloses a cleaning-in-place method according to claim 1. However, Denning does not disclose using crossflow flowing along a feed side of the membrane filter.
Dominiak discloses a control method for cleaning and filtration cycles of a filter system (par [0005]). Dominiak also discloses using a crossflow flowing along a feed side of the membrane filter (crossflow on entry side of filter element 2 and over the filter element, par [0052], figure 1b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the crossflow of Dominiak into the filtration system of Denning because according to Dominiak when filtering drinking water, the filter element would become contaminated more slowly (Dominiak, par [0052]) and minimize the energy consumption of the filtration system (Dominiak, par [0032]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Denning (EP2745916 A1) in view of McGlohorn (Filter Assessment Manual).
Regarding claim 10, Denning discloses a cleaning-in-place method according to claim 1. Denning also discloses backwash starting and then stopping, i.e., zero (par [0057-0058]), but does not disclose if the flow is ramped up or down. 
However, McGlohorn discloses a filter assessment for wastewater plants (pg 2). Additionally, McGlohorn discloses a ramping backwash rate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ramping flow of McGlohorn into the filtration system of Denning because ramping the flow rate would allow the user to determine the “actual” backwash rate and compare it to the flow indicated by the meter to see if it needs to be calibrated, as recognized by McGlohorn (pg 34 and top of 35, table on pg 9).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Denning (EP2745916 A1) in view of Vedavyasan (Encyclopedia of Membranes).
Regarding claim 13, Denning discloses a cleaning-in-place method according to claim 1. Denning also discloses a cleaning-in-place with a backwash in a closed loop flow. However, Denning does not disclose changing a parameter in the cleaning-in-place recipe to determine a most economic recipe.
Vedavyasan discloses chemical cleaning of membranes to enhance permeability and performance (pg 1). Vedavyasan also discloses multiple cleaning-in-place cycles with changing the pH in each cycle (pg 12) and selecting an appropriate treatment for a cost-effective cleaning regime (pg 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multiple cleaning-in-place cycles for a cost-effective cleaning regime of Vedavyasan into the filtration system of Denning because it would allow the user to determine the proper chemicals to use for different foulants and also determine the appropriate treatment for a cost-effective regime in the future, as recognized by Vedavyasan (pg 12 and 19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA MARIE BRADY whose telephone number is (571)272-7622. The examiner can normally be reached Monday - Thursday 7:00-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA M BRADY/Examiner, Art Unit 1779           

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779